     Case 3:14-cr-00196-CRB Document 2288 Filed 08/19/21 Page 1 of 2



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     Attorney for Petitioner
 6   KWOK CHEUNG CHOW
 7   STEPHANIE HINDS (CABN 154284)
     Acting United States Attorney
 8   WILLIAM FRENTZEN (LABN 24421)
     Assistant United States Attorney
 9   450 Golden Gate Avenue, Box 36055
     San Francisco, California 94102-3495
10   Telephone: (415) 436-6959
     Fax: (415) 436-6753
11   William.Frentzen@usdoj.gov
12   Attorneys for United States of America
13                      IN THE UNITED STATES DISTRICT COURT
14                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                SAN FRANCISCO DIVISION
16   UNITED STATES OF AMERICA,           )            CASE NO. 3:14-cr-00196-CRB
                                         )
17                                       )            STIPULATION REGARDING
                Plaintiff/Respondent,    )            REQUEST FOR STATUS
18                                       )            CONFERENCE TO ADDRESS
                       vs.               )            CASE MANAGEMENT MATTERS
19                                       )            AND PROPOSED ORDER
                                         )
20   KWOK CHEUNG CHOW,                   )            Date: To Be Set
                                         )            Time: To Be Set
21                                       )
                Defendant/Petitioner.    )            Judge: Honorable Charles R. Breyer
22   ___________________________________ )
23        Whereas, on July 26, 2021, counsel for Kwok Cheung Chow filed a request for
24   status conference to address case management matters and a declaration of counsel in
25   support of the request. Doc #2283.
26        Whereas the parties have met and conferred regarding case management matters.
27   The parties acknowledge that there is a significant amount of materials that need to be
28   reviewed in order to proceed in this matter. See Doc #2283.

                                                 1
     Case 3:14-cr-00196-CRB Document 2288 Filed 08/19/21 Page 2 of 2



 1        Whereas the parties have met an conferred regarding the setting of a realistic and
 2   reasonable date for a status conference to address case management matters.
 3        Whereas the parties agree to setting a status conference to address case management
 4   matters in December 2021 at the Court’s convenience.
 5
 6        IT IS SO STIPULATED this 19th day of August, 2021.
 7
 8        /s/ William Frentzen
          _________________________________
 9        WILLIAM FRENTZEN
          Assistant United States Attorney
10
11
          /s/ James Thomson
12        ________________________________
          JAMES THOMSON
13        Attorney for Kwok Cheung Chow
14
15
16                                   [PROPOSED] ORDER
17        Upon the stipulation of the parties, and for good cause appearing, IT IS HEREBY
18   ORDERED that the a status conference will be held in the above-captioned cases on
19   December __, 2021 at ______ to address case management matters.
20        IT IS SO ORDERED.
21
22
23                                           _______________________________
                                             HON. CHARLES R. BREYER
24                                           United States Senior District Judge
25
26
27
28

                                                 2
